DETAILED ACTION
	In response to the Amendment filed on 9/15/22, claims 1-14 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated
by Ikegami et al. (US Pub No. 2020/0209797 A1).
	Regarding Claims 1 and 8, Ikegami et al. discloses
	a storage unit (31) configured to store a sheet (S);
	a feeding unit (32) configured to feed the sheet stored in the storage unit;
	a separation unit (33/33a) configured to separate sheets fed by the feeding unit
one by one, wherein the separation unit is detachable (i.e. is capable of being detached
in some manner, either wholly or partly) from the sheet feeding device/image forming
apparatus (1);
	an image forming unit (5) configured to form an image on the sheet separated
one by one by the separation unit;
	a conveyance unit (711) located on a downstream side of the separation unit in a
sheet conveyance direction (from 31 to 5 to 710 to 712) and above the separation unit
and configured to convey the sheet (see Fig. 1);
	a guide member (73) located on the downstream side of the separation unit in
the sheet conveyance direction and above the separation unit (Fig. 1) and configured to
form a conveyance path (from 710 to 711) to guide the sheet toward the conveyance
unit, wherein the guide member is configured to rotate about a first rotating shaft (73a);
	an urging member (77) configured to urge the guide member (via 76); and
an opening and closing member (21) configured to face the guide member (Fig.
7A) and to be opened and closed with respect to a main body unit (2) of the sheet
feeding device/image forming apparatus,
	wherein, in a state in which the opening and closing member is closed with
respect to the main body unit, the guide member is positioned in a first position in which
the guide member forms the conveyance path (Fig. 7A), and
	wherein, in a process in which the opening and closing member is opened, a free
end (i.e. lower end/73b) of the guide member moves, by using an urging force of the urging member, from the first position to a second position (i.e. from that of Fig. 7A to Fig. 8A) above the first position and, when the free end of the guide member is positioned at the second position (Fig. 8A), the free end of the guide member is positioned father from the separation unit with respect to an opening direction of the opening and closing member than the free end of the guide member positioned at the first position. The opening direction may be taken as clockwise, wherein there is a vertically upward component at the left side (see circle and arrow directionals in Fig. 1 mark-up below). It can be seen that 73 is higher/farther from 33 in the solid/second position than in the dashed/first position in the vertically upward direction. Alternatively, it can be construed that 73 is farther in the clockwise direction in the second position than in the first position.

    PNG
    media_image1.png
    730
    796
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Ikegami et al. (US Pub No. 2020/0209797 A1) in view of Amano et al. (US Patent
No. 6,011,948).
	Regarding Claims 2 and 9, Ikegami et al. discloses the conveyance unit to have
a first roller (i.e. left roller of 711 in Fig. 1) and a second roller (i.e. opposing roller)
configured to form a conveyance nip portion (i.e. the nip therebetween) with the first
roller but does not disclose a second rotating shaft.
	Amano et al. discloses a second roller (14) configured to rotate about a second
rotating shaft (14a) for the purpose of supporting the rollers.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date to modify the invention of Ikegami et al. by including the second rotating shaft
as disclosed by Amano et al, for the purpose of supporting the rollers.
	
Allowable Subject Matter
Claims 3-7 and 10-14 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject
matter: None of the prior art of record shows the second rotating shaft and the first rotating shaft to partially overlap when viewed axially as claimed (Claims 3-5, 7, 10-12 and 14). The prior art also does not show a length of the guide member in the center portion to be as claimed (Claims 6 and 13).

Response to Arguments
	In response to Applicant’s argument that “Ikegami fails to teach the above configuration. In particular, Ikegami teaches a configuration in which the flapper 73 moves in a direction close to the separation unit 62…”, it is noted that “opening direction” of the opening and closing member may be interpreted as clockwise and as having a vertical component as per the Claims 1 and 8 rejection above. It is not limited to being a linear rightward direction.
Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Nishii (US Pub No. 2021/0032054) discloses 50, 60 to swing upwards but they
do not guide sheets.
Ono (US Pub No. 2016/0209788) discloses a guide member 43.
Ishikura et al. (US Pub No. 2014/0203503) discloses a guide member 50 but is
already at an uppermost position when the door is closed.
Nishikata et al. (US Pub No. 2009/0166966) discloses guide member 26.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        October 5, 2022